Citation Nr: 1534336	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  07-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for hemorrhoids.
 
2.  Entitlement to a rating in excess of 10 percent for right wrist perilunate dislocation.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right wrist perilunate dislocation, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to March 1991.
This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision by the RO in Waco, Texas.  Thereafter, jurisdiction of the case was transferred to the RO in Winston-Salem, North Carolina.  

In December 2008, April 2010, May 2012, and September 2014, the Board remanded the case for further development.  In September 2014, the Board raised the issue of entitlement to a TDIU due to service-connected right wrist perilunate dislocation, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  With respect to the issue of an increased rating for hemorrhoids, the record reflects substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to a rating in excess of 10 percent for right wrist perilunate dislocation and a TDIU due to right wrist perilunate dislocation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoid disability has not been manifested by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; anemia and fissures are also not shown.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.114, Diagnostic Code 7336 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A May 2004 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter predated the initial adjudication by the RO in August 2005.  An April 2008 letter notified the Veteran of how VA determines disability ratings, and the claim was thereafter readjudicated in June 2008.  While the Veteran was not informed of how VA determines effective dates, as an increased rating is being denied, a new disability rating or effective date will not be assigned.  Thus, the absence of such notice is not prejudicial to the Veteran, and no further development is needed regarding the duty to notify.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional medical treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also scheduled the Veteran for an examination in September 2004, March 2007, and January 2008 to ascertain the nature and severity of his hemorrhoids.  However, he failed to report to those examinations.  VA again scheduled the Veteran for an examination in February 2013, and he did report to that examination.  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In this case, VA received the Veteran's claim for an increased rating for his hemorrhoids in March 2004.  The Veteran's hemorrhoids have been evaluated under Diagnostic Code 7336.  38 C.F.R. § 4.114 (2014).  Under that diagnostic code a noncompensable rating is warranted for mild or moderate hemorrhoids; a 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; and a maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114 (2014).  

VA treatment records show that the Veteran is prescribed suppositories and a cream or ointment for recurring hemorrhoids.  In May 2004 he requested medication for hemorrhoids.  In November 2004 he complained of rectal bleeding, itching, and pain due to hemorrhoids and reported that he ran out of medication.  In June 2012 he reported a history of occasional inflammation of hemorrhoids that he tries to prevent with a diet of fruits and vegetables to prevent constipation.  

As noted earlier, the Veteran failed to report to VA examinations scheduled in September 2004, March 2007, and January 2008.  

At an April 2012 VA general medical examination, the Veteran reported an exacerbation of hemorrhoids two weeks earlier with pain and small amounts of blood on tissue.  He reported using rectal suppositories for a week with resolution of the pain.  He denied a rectal examination so no findings could be made.

At a February 2013 VA examination, the Veteran reported a history of hemorrhoids with swelling, throbbing pain, and blood on tissue once per month.  The examiner indicated that there were signs and symptoms of internal or external hemorrhoids of a mild or moderate degree.  Examination revealed a small internal hemorrhoid with no evidence of thrombosis, bleeding, fissures, or excessive redundant tissue.  The examiner indicated that laboratory testing did not indicate anemia.  The examiner indicated that the hemorrhoids do not impact the Veteran's ability to work.

Given the above, the Veteran's hemorrhoid disability has not been manifested by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  The February 2013 examiner described the hemorrhoids as mild or moderate, and examination revealed only a small internal hemorrhoid.  While the examiner did not specify whether it was irreducible, it was not large or thrombotic, so a description of whether it was irreducible was not necessary.  While the Veteran had reported monthly recurrences of his hemorrhoids and VA treatment records show he is using suppositories and topical medication, there is no evidence of excessive redundant tissue evidencing frequent recurrences.  Thus, a compensable rating for hemorrhoids is not warranted under Diagnostic Code 7336.  In addition, while the Veteran reports periodic bleeding associated with his hemorrhoids, there is no evidence that this has been accompanied by fissures or anemia, such that the higher rating of 20 percent is also not available.  In fact, the February 2013 VA examination was negative with respect to the presence of either fissures or anemia.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  

In conclusion, a compensable rating for hemorrhoids is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's service-connected hemorrhoids, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  His symptoms of mild or moderate hemorrhoids without excessive redundant tissue are contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected hemorrhoids.  While they have been itchy and painful, they have not caused any occupational impairment.  Therefore, the question of entitlement to a TIDU due to the hemorrhoid disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The claim for a TDIU due to a right wrist disability is being remanded.


ORDER

An increased (compensable) rating for hemorrhoids is denied.


REMAND

Regrettably, further development is needed on the claims for an increased rating for the service-connected right wrist perilunate dislocation and a TDIU due to the right wrist perilunate dislocation, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

In the September 2014 remand, the Board in part requested that the AOJ send the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU, obtain the Veteran's vocational rehabilitation records, and obtain the Veteran's updated VA treatment records.  

While the AOJ sent the Veteran the requested form and obtained VA treatment records through October 2014, the AOJ did not obtain the Veteran's vocational rehabilitation records.  VA treatment records through December 2013 show that he was participating in a vocational rehabilitation program.  Thus, the AOJ should obtain the vocational rehabilitation records, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As those records are pertinent to the TDIU claim, the claim must be remanded.  As the Veteran sought vocational rehabilitation due to his right wrist disability, the records may contain evidence pertinent to the evaluation of his right wrist disability.  Thus, the claim for an increased rating for right wrist perilunate dislocation must also be remanded.

While on remand, any VA treatment records since October 2014 should be obtained.  The Board notes that the Veteran did not submit a completed VA Form 21-8940 to file a formal application for a TDIU.  However, in an October 2014 statement, the Veteran expressed his willingness to complete any additional forms in furtherance of his claims.  Thus, he should be provided another opportunity to submit a completed VA Form 21-8940.  Lastly, the Veteran was last examined by VA for his right wrist disability in February 2013.  To ensure a current record, he should be scheduled for a current examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU.  

2.  Obtain the Veteran's vocational rehabilitation records.

3.  Obtain any VA treatment records since October 2014.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his right wrist perilunate dislocation.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide an opinion on the impact of the right wrist perilunate dislocation on the Veteran's ability to work.  A rationale for all opinions should be provided.  

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


